Citation Nr: 1103066	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  05-27 759	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from February 1944 to April 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of Department of Veterans 
Affairs (VA) Regional Office (RO) and Insurance Center in 
Philadelphia, Pennsylvania, which found that new and material 
evidence had not been submitted to reopen a claim of entitlement 
to service connection for dermatitis claimed as dermatology 
problems.  The record reflects that the Veteran failed to report 
for a Travel Board hearing, which had been scheduled at the RO in 
July 2006.  He submitted, in June 2007, a motion for a new 
hearing, and indicated that he believed he did not receive the 
prior notice due to the fact that his full name was not put on 
the notice.  In December 2009, he indicated he had undergone a 
name change in 1984 and requested that the name on his VA claim 
be corrected to his current name, R.V.W.J.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on his part.


REMAND

In his substantive appeal (VA Form 9) submitted in August 2005, 
the Veteran requested a Travel Board hearing at the RO.  He then 
failed to report for the hearing which was scheduled at the RO in 
July 2006.  However, prior to the hearing, in July 2006, the 
Veteran's representative submitted a letter on behalf of the 
Veteran, indicating that due to health reasons the Veteran would 
be unable to attend the hearing scheduled in July 2006.  After 
receiving a letter from the RO, the Veteran submitted, in June 
2007, a motion for new Board hearing, and indicated that he 
believed he did not receive the prior notice due to the fact that 
his full name was not put on the notice.  On the statement, he 
provided his full name, R.V.W.J.  Herein, the Board will grant 
the Veteran's motion for a new Board hearing to be scheduled.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

Schedule the Veteran for a Travel Board 
hearing at the RO, before a Veterans Law 
Judge, in accordance with the docket number 
of the appeal.  Insure that notice of the 
scheduled hearing is sent to the Veteran 
using his complete name, as provided by him.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

